UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-49752 Legend Oil and Gas, Ltd. (Exact name of registrant as specified in its charter) Colorado 84-1570556 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 555 Northpoint Center East, Suite 400 Alpharetta, GA 30022 (Address of principal executive offices) (678) 366-4400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 19, 2014, the registrant had 170,561,844 shares of its common stock, par value $0.001 per share, issued and outstanding. LEGEND OIL AND GAS, LTD. FORM10-Q For the Quarterly Period ended June 30, 2014 Table of Contents Page EXPLANATORY NOTE 2 CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS 2 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets as ofJune 30, 2014 and December 31, 2013 3 Consolidated Statements of Operations and Comprehensive Income (loss) for the three and six months ended June 30, 2014 and 2013 4 Consolidated Statements of Stockholders’ Equityfor the year ended December 31, 2013 and six months ended June 30, 2014 5 Consolidated Statements of Cash Flows for thesix months ended June 30, 2014 and 2013 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 20 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 5 Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 EXHIBITS 24 EXPLANATORY NOTE Unless otherwise indicated or the context otherwise requires, all references in this Quarterly Report on Form 10-Q (“Report”) to “we,” “us,” “our,” “Legend” and the “Company” are to Legend Oil and Gas, Ltd., a Colorado corporation, and references in this Report to “Legend Canada” are to Legend Energy Canada, Ltd., a wholly-owned subsidiary of the Company. All references to “Wi2Wi” are to Wi2Wi Corporation, formerly International Sovereign Energy Corp., an Alberta, Canada corporation. Unless otherwise indicated, references herein to “$” or “dollars” are to United States dollars. All references in this Current Report to “CA$” are to Canadian dollars. All financial information with respect to the Company has been presented in United States dollars in accordance with U.S generally accepted accounting principles. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS We desire to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This Report contains a number of forward-looking statements that reflect management’s current views and expectations with respect to our business, strategies, future results and events, and financial performance. All statements made in this Report other than statements of historical fact, including statements that address operating performance, the economy, events or developments that management expects or anticipates will or may occur in the future, including statements related to revenues, profitability, adequacy of funds from operations, and cash flows and financing are forward-looking statements. In particular, the words such as “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “can,” “plan,” “predict,” “could,” “future,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions and apply only as of the date of this Report. Our actual results, performance or achievements could differ materially from historical results as well as the results expressed in, anticipated or implied by these forward-looking statements. In particular, our business, including our financial condition and results of operations and our ability to continue as a going concern may be impacted by a number of factors, including, but not limited to, the following: • Our ability to pay off our demand loan facility with National Bank of Canada and Senior Secured Convertible Debentures to Hillair Capital Investments, L.P.; • Our ability to draw down on our equity line of credit with Lincoln Park Capital Fund, LLC, in amounts and times when needed; • Our ability to fund our 2014 drilling and development plan; • Our ability to obtain buyers on terms favorable to us, in the event that we were to seek to sell certain of our oil and gas interests; • Our ability to retain the services of our President, Chief Financial Officer and other key employees, the loss of which could materially impair our business plan; • Changes in estimates of our crude oil and natural gas reserves and depletion rates; • Our ability to control or reduce operating expenses and manage unforeseen costs; • Our reliance on third-party contractors in performing the majority of our operations, which could make management of our drilling and production efforts inefficient or unprofitable; • Our ability to maintain our existing property leases and acquire rights on properties that we desire; • Changes in commodity prices for crude oil and natural gas; • Environmental risks from operations of our wells; • Our ability to compete successfully against larger, well-funded, established oil and gas companies; • Our ability to comply with the many regulations to which our business is subject; and • Dilutive and other adverse effects on our existing shareholders and our stock price arising from future securities issuances. For a more detailed discussion of some of the factors that may affect our business, results and prospects, see our Annual Report on Form 10-K for the year ended December31, 2013 filed with the Securities and Exchange Commission on April 15, 2014, as well as various disclosures made by us in our other reports filed with the Securities and Exchange Commission. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 2 PART I – FINANCIAL INFORMATION ITEM1CONSOLIDATED FINANCIAL STATEMENTS Legend Oil and Gas Ltd. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Total current assets Oil and gas properties - full cost method of accounting Proven properties - net Unproven properties - Total oil and gas properties Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Note payable to bank Current portion of long tern debt, net Convertible debt, net - 612, 527 Embedded derivative liabilities Total current liabilities Convertible debt, net - Asset retirement obligations Total liabilities Stockholders' equity Common stock Additional paid-in capital Accumulated other comprehensive loss Accumulated deficit ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Legend Oil and Gas Ltd. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) For the Three Months Ended For the Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Oil and gas revenue $ Costs and Expenses General and administrative Production expenses Depletion, depreciation, and amortization Impairment on oil and gas assets Accretion on asset retirement obligation Total costs and expenses Operating Loss ) Other Income and Expense Interest expense ) Gain on embedded derivatives ( - ) ( - ) Total other income and expense ) ) Net loss before preferred dividends and comprehensive income (loss) Preferred stock dividends - ) - ) Net loss before other comprehensive income (loss) Foreign translation adjustment ) ) Net comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding Basic and diluted net loss per common share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Legend Oil and Gas Ltd. STATEMENTS OF CONSOLIDATED STOCKHOLDERS’ EQUITY (DEFICIT) (unaudited) Accumulated Other Common Stock Additional Comprehensive Accumulated Shares Amount Paid-in Capital Income (Loss) Deficit Total Balance at December 31, 2012 $ $ ) $ $ ) $ ) Common stock issued for services - - Stock based compensation - Foreign currency translation - - - ) - ) Conversion of note payable - - Discount on short term note payable - Conversion of convertible preferred stock to common stock - - Dividends on preferred stock - ) - Reclassification out of contingently redeemable common stock - Stock issued for interest payment - - Stock issued to employees - - Stock issued for property - - Net loss - ) ) Balance at December 31, 2013 $ ) $ ) Stock issued for services - - Stock issued for interest payment - - Stock based compensation - Foreign currency translation - Net loss - ) ) Balance at June 30, 2014 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 Legend Oil and Gas Ltd. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the six months ended June 30, 2014 June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows from operating activities: Stock-based compensation Discounts on notes payable Impairment on assets - Accretion on asset retirement obligation Issuance of common stock for services Gain on embedded derivative ) - Depletion, depreciation, amortization and impairment Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Accounts payable ) Net cash flows from operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from oil and gas properties ) Capital expenditures ) - Net cash flows from investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable Proceeds (payments on) note payable to bank ) ) Net cash flows from financing activities ) Change in cash and cash equivalents before effect of exchange rate changes ) Effect of exchange rate changes - Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Conversion of convertible preferred stock to common stock $ - $ Common stock reclassified from contingently redeemable $ - $ Preferred stock dividend $ - $ Discount on short term note payable $ - $ The accompanying notes are an integral part of these consolidated financial statements. 6 Legend Oil and Gas Ltd. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 NOTE 1 - ORGANIZATION AND DESCRIPTION OF OPERATIONS Description of Business The Company was incorporated under the laws of the State of Colorado on November27, 2000 under the name “SIN Holdings, Inc.” On July29, 2010, we changed our business to the acquisition, exploration, development and production of oil and gas reserves. To align our name with our new business, on November29, 2010, we changed our name to Legend Oil and Gas, Ltd. On July28, 2011, we formed a wholly owned subsidiary named Legend Energy Canada, Ltd. (“Legend Canada”), which is a corporation registered under the laws of Alberta, Canada. Legend Canada was formed to acquire, own and manage certain oil and gas properties and assets located in Canada.Legend Canada completed the acquisition of significant oil and gas reserves located in Canada on October 20, 2011. As of this date, Legend Canada has limited operations as described in Notes 2 and 6. We are an oil and gas exploration, development and production company.Ouroil and gas property interests are located in the United States (Piqua and McCune, Kansas) and Western Canada (Berwyn, Medicine River, Boundary Lake, and Wildmere in Alberta, and Clarke Lake and Inga in British Columbia).As of the date of these financial statements, the Company does not control significant oil and gas property located in Canada. Our revenue producing and continuing oil exploration, development and production facilities are based in the United States (in the Piqua and McCune regions of the State of Kansas). NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of the Company, and our wholly-owned subsidiary Legend Canada.Intercompany transactions and balances have been eliminated in consolidation.We account for our undivided interest in oil and gas properties using the proportionate consolidation method, whereby our share of assets, liabilities, revenues and expenses are included in the financial statements. Certain Canadian assets consisting of the proven and unproven oil and gas properties, along with their related accumulated depletion have been written off as asset impairments due to the limited Canadian operations described above. Interim Reporting The unaudited financial information furnished herein reflects all adjustments, consisting solely of normal recurring items, which in the opinion of management are necessary to fairly state the financial position of Legend Oil & Gas Ltd. and the results of its operations for the periods presented.This report on Form 10-Q should be read in conjunction with the Company’s consolidated financial statements and notes thereto included in the Company’s Form 10-K for the fiscal year ended December 31, 2013.The Company assumes that the users of the interim financial information herein have read or have access to the audited financial statements for the preceding fiscal year and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context.Accordingly, footnote disclosure, which would substantially duplicate the disclosure contained in the Company’s Form 10-K for the fiscal year ended December 31, 2013 has been omitted.The results of operations for the six month period ended June 30, 2014 are not necessarily indicative of results for the entire year ending December 31, 2014. The Company did not record an income tax provision during the periods presented due to net taxable losses. Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting period.Management’s judgments and estimates in these areas are to be based on information available from both internal and external sources, including engineers, geologists, consultants and historical experience in similar matters.The more significant reporting areas impacted by management’s judgments and estimates are fair values of the Company’s equity-linked instruments, accruals related to oil and gas sales and expenses,estimates of future oil and gas reserves, estimates used in the impairment of oil and gas properties, and the estimated future timing and cost of asset retirement obligations. 7 Actual results could differ from the estimates as additional information becomes known. The carrying values of oil and gas properties are particularly susceptible to change in the near term.Changes in the future estimated oil and gas reserves or the estimated future cash flows attributable to the reserves that are utilized for impairment analysis could have a significant impact on the future results of operations. Comprehensive Income For operations outside of the U.S. that prepare financial statements in currencies other than U.S. dollars, we translate the financial statements into U.S. dollars.Results of operations and cash flows are translated at average exchange rates during the period, and assets and liabilities are translated at end of period exchange rates, except for equity transactions and advances not expected to be repaid in the foreseeable future, which are translated at historical costs.The effects of exchange rate fluctuations on translating foreign currency assets and liabilities into U.S. dollars are accumulated as a separate component in other comprehensive income (loss).Accumulated other comprehensive income (loss) consists entirely of foreign currency translation adjustments at June 30, 2014 and December 31, 2013. Liquidity We have incurred net operating losses and operating cash flow deficits over the last several years, continuing through June 30, 2014. We are in the early stages of a risk managed process of acquisition, exploration, development and production of oil leaseholds, and we have been funded primarily by a combination of equity issuances and borrowing under loan agreements and to a lesser extent by operating cash flows, to execute on our business plan for the acquisition, exploration, development and production of oil and gas reserves. At June 30, 2014, we had cash and cash equivalents totaling approximately $486,000. National Bank of Canada: In October 2011, we established a revolving demand loan with the National Bank of Canada (the “Bank”) through our wholly-owned subsidiary, Legend Canada.On August 22, 2013, the Company entered into a Forbearance Agreement with the Bank, which conveyed the Bank additional control over the assets of the Company, increased the interest payments to prime rate of interest plus 4%, and indicated through sale of assets or other means full repayment of the existing credit facility in full by November 29, 2013.In addition, the Company had various conditions to adhere to, including ; (a) settlement of license liability with Alberta Energy Regulator, (b) engagement of marketing agent to facilitate the sale of Canadian properties to retire existing facility, (c) a release of various funds for operational upgrades and maintenance of select Canadian properties, (d) delinquent bank reporting to be completed and brought up to date, (e) dedication of funds from Hillair financing to repay the bank and (f) continued and on-going monthly reporting on progress of activity within the Forbearance Agreement process.It is the Company’s belief that these conditions were met where required, with the only exception being the license liability and this was due to a change in regulation allowing relief.The Company closed the sale of Boundary Lake, Wildmere, and Inga properties in connection with the Forbearance Agreement during the six month period ending June 30, 2014, and used the proceeds to partially repay the revolving demand loan. In December 2013, the Bank elected to terminate the formal forbearance and has replaced it with a day to day effort to have the Company continue to sell assets, look for new sources of capital in order to determine the best course of action concerning the revolving demand loan. On April 25, 2014, the Company received a Notice of Intention to Enforce Security from the Bank. Under the notice, the Bank states that it intends to enforce its rights against Legend Canada under the CA$6,000,000 Acknowledgement of Debt Revolving Demand Credit Agreement, dated August 15, 2011; the General Assignment of Book Debts, dated October 19, 2011; the CA$25,000,000 Fixed and Floating Charge Demand Debenture; the Pledge Agreement dated October 19, 2011; and the Negative Pledge and Undertaking dated October 19, 2011.On April 28, 2014 the Company received a Notice of Intention to Enforce Security from the Bank. Under the Company Notice, the Bank states that it intends to enforce its rights against the Company under the Letter of Guarantee, dated May 11, 2012; the General Security Agreement dated May 11, 2012; the Securities Pledge Agreement; the Subordination Agreement dated July 10, 2013; and the Set-off and Security Agreement dated July 10, 2013.The bank claims the Company is in default under the Legend Canada Security and the Company Security agreements. The Bank has demanded payment in full of all amounts owing under the Legend Canada Security Agreements and the Company Security Agreements. The Bank claimsthat the total amount due is $1,656,857.37 plus accruing interest, costs, expenses and fees including, without limitation, attorney’s fees. On May 9, 2014, the Bank was granted a Consent Receivership Order in Canada, whereby the Bank appointed a receiver to take all legally appropriate means to recover the amounts Legend Canada defaulted on, including the managing of its assets, potential sales of its assets and other strategic measures to appropriately remediate the amounts due the Bank. Company and National Bank of Canada Mutual Release: Throughout the period ended June 30, 2014 and thereafter, we have been in discussions with the Bank to resolve this issue such that a mutually satisfactory release could be obtained.In August 2014, the Company and Bank signed a Mutual Release and Discharge.The Company paid the Bank CA$250,000 to obtain this release which stipulates, among other things, that the Bank will immediately release the guaranty of the Bank’s debt by Legend US, and the Uniform Commercial Code (“UCC”) filing placed by the Bank on Legend US (the parent company guarantee). 8 Hillair Capital Investments, L.P. Convertible Debt Financing: During 2013, the Company issued two 8% Original Issue Discount Senior Secured Convertible Debentures to Hillair Capital Investments, L.P. (“Hillair”) payable on or before December 1, 2014.On May 1, 2014, the Company received a Notice of Event of Default from Hillair with respect to the 8% Original Issue Discount Senior Secured Convertible Debentures. Hillair Capital Investments, L.P. Debt Restructuring: On May 29, 2014,theCompanyissued an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair Capital Investments, L.P. (“Hillair”) in the aggregate amount of $400,000, convertible at a rate of $0.01, subject to adjustments, and payable on or before April 1, 2016. In conjunction with the Debenture and in consideration of Hillair’s entering into the Debenture agreement with the Company, the Company entered into a Securities Purchase Agreement (“SPA”) with Hillair for a common stock purchase warrant to purchase 117.6 million shares of common stock with an exercise price equal to $0.01, subject to adjustment therein. The SPA provides for additional tranches on August 31, 2014 and October 30, 2014, respectively, for $325,000 per tranche. The Company may seek additional financing to fund operations. However, such financings may not be available and the terms of the financing may be available only on unfavorable terms. The uncertainties relating to the Company’s ability to repay the obligations to the Bank and Hillair (and to execute the Company’s business plan) continue to raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that could result should the Company be unable to continue as a going concern. Full Cost Method of Accounting for Oil and Gas Properties We have elected to utilize the full cost method of accounting for our oil and gas activities. In accordance with the full cost method of accounting, all costs associated with acquisition, exploration, and development of oil and gas reserves, including directly related overhead costs and related asset retirement costs are capitalized into a cost center.Our cost centers consist of the Canadian cost center and the United States cost center. All capitalized costs of oil and gas properties within each cost center, including the estimated future costs to develop proved reserves, are amortized on the unit-of-production method using estimates of proved reserves. Excluded from this amortization are costs associated with unevaluated properties, including capitalized interest on such costs. Unevaluated property costs are transferred to evaluated property costs at such time as wells are completed on the properties or management determines that these costs have been impaired. Oil and gas properties without estimated proved reserves are not amortized until proved reserves associated with the properties can be determined or until impairment occurs. The cost of these properties is assessed quarterly, on a field-by-field basis, to determine whether the properties are recorded at the lower of cost or fair market value. Sales of oil and gas properties are accounted for as adjustments of capitalized costs with no gain or loss recognized, unless such adjustments would significantly alter the relationship between capitalized costs and proved reserves of oil and gas attributable to a cost center, in which case the gain or loss is recognized in income. In determining whether adjustments to capitalized costs result in a significant alteration, capitalized costs within the cost center are allocated between the reserves sold and reserves retained on the same basis used to compute amortization, unless there are substantial economic differences between the properties sold and those retained. When economic differences between properties sold and those retained exist, capitalized costs within the cost center are allocated on the basis of the relative fair values of the properties in determining whether adjustments to capitalized costs result in a significant alteration. Full Cost Ceiling Test At the end of each quarterly reporting period, the cost of oil and gas properties in each cost center are subject to a “ceiling test” which basically limits capitalized costs to the sum of the estimated future net revenues from proved reserves, discounted at 10%per annum to present value, based on current economic and operating conditions, at the end of the period, plus the cost of properties not being amortized, plus the lower of cost or fair market value of unproved properties included in costs being amortized, less the income tax effects related to book and tax basis differences of the properties.If the cost of oil and gas properties exceeds the ceiling, the excess is reflected as a non-cash impairment charge to earnings.The impairment charge is permanent and not reversible in future periods, even though higher oil and gas prices in the future may subsequently and significantly increase the ceiling amount. 9 Asset Retirement Obligation We record the fair value of a liability for an asset retirement obligation in the period in which the asset is acquired and a corresponding increase in the carrying amount of the related long-lived asset if a reasonable estimate of fair value can be made. The associated asset retirement cost capitalized as part of the related asset is allocated to expense over the asset’s useful life. If the liability is settled for an amount other than the recorded amount, a gain or loss is recognized. The asset retirement obligation is recorded at its estimated fair value and accretion is recognized over time as the discounted liability is accreted to its expected settlement value. Fair value is determined by using the expected future cash outflows discounted at our credit-adjusted risk-free interest rate.At June 30, 2014, the asset retirement obligation of approximately $CA1.3 million, related to the Canadian assets was written off. Oil and Gas Revenue Recognition Revenue from production on properties in which we share an economic interest with other owners is recognized on the basis of our interest. Revenues are reported on a gross basis for the amounts received before taking into account production taxes, royalties, and transportation costs, which are reported as production expenses. Revenue is recorded and receivables accrued using the sales method of accounting. Under this method, revenues are recognized based on the actual volumes of gas and oil sold to purchasers at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectability of the revenue is probable. Delivery occurs and title is transferred when production has been delivered to a purchaser’s pipeline or truck. The volume sold may differ from the volumes we are entitled to, based on our individual interest in the property. We utilize a third-party marketer to sell oil and gas production in the open market. As a result of the requirements necessary to gather information from purchasers or various measurement locations, calculate volumes produced, perform field and wellhead allocations and distribute and disburse funds to various working interest partners and royalty owners, the collection of revenues from oil and gas production may take up to 45 days following the month of production. Therefore, we may make accruals for revenues and accounts receivable based on estimates of our share of production. Since the settlement process may take 30 to 60 days following the month of actual production, our financial results may include estimates of production and revenues for the related time period. We will record any differences between the actual amounts ultimately received and the original estimates in the period they become finalized. Stock-based compensation We measure compensation cost for stock-based awards at fair value and recognize it as compensation expense over the service period for awards expected to vest.Stock-based compensation expense is also recognized upon cancellation of awards that were initially expected to vest.Compensation cost (a non-cash expense) is recorded as a component of general and administrative expenses in the consolidated statements of operations, net of an estimated forfeiture rate. Net Loss Per Share The computation of basic net loss per common share is based on the weighted average number of shares that were outstanding during the period. The computation of diluted net loss per common share is based on the weighted average number of shares used in the basic net loss per share calculation plus the number of common shares that would be issued assuming the exercise of all potentially dilutive common shares outstanding.Potentially dilutive common shares include warrants to purchase shares of common stock. Fair Value Measurements We measure fair value as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.As such, fair value is a market-based measurement that is determined based on assumptions that market participants would use in pricing an asset or liability.We utilize a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1: Observable market inputs such as quoted prices in active markets; Level 2: Observable market inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3: Unobservable inputs where there is little or no market data, which require the reporting entity to develop its own assumptions. 10 Fair Value of Financial Statements The carrying amounts of financial assets and liabilities such as cash, accounts receivable and accounts payable approximate their fair values (determined based on level 1 inputs in the fair value hierarchy) due to the short term nature of these instruments. Due to conversion features and other terms, it is not practical to estimate the fair value of the Company’s note payable. NOTE 3 - OIL AND GAS PROPERTIES The amount of capitalized costs related to oil and gas property and the amount of related accumulated depletion, depreciation, and amortization are as follows: June 30, 2014 December 31, 2013 Proven property, net of impairment $ $ Accumulated depletion, depreciation, and amortization ) ) Unproven property - $ $ On January 28, 2014, the Company sold its Inga property located in British Columbia, Canada for CA$435,000. The proceeds from the sale were accounted for as an adjustment to the capitalized costs in the Canadian cost center with no gain or loss recognized. NOTE 4 – ASSET RETIREMENT OBLIGATION The asset retirement obligations for each of the six months ended June 30, 2014 and 2013 were $264,647 and $1,596,776.During the three months ended June 30, 2014, the Company wrote off $1,395,222 to impairment of its Canadian oil and gas properties. NOTE 5 - STOCKHOLDERS’ EQUITY (DEFICIT) Warrants The following table summarizes outstanding warrants to purchase shares of our common stock as of June 30, 2014 and December 31, 2013: Shares of Common Stock Issuable from Warrants Outstanding as of June 30, December 31, Exercise Date of Issue Price Expiration February 2011 - $ February 2014 April 2011 - $ April 2014 August 2011 $ August 2014 July 2013, restated $ July 2018 November 2013, restated $ November 2018 May 2014 - $ December 2018 As of June 30, 2014, none of the outstanding warrants had been exercised.The warrants issued in February and April 2011, expired without exercise. 11 Stock Incentive Plan On May 15, 2014, the Company created the 2014 Stock Incentive Plan and reserved 40,000,000 shares of common stock for issuance thereunder.The 2014 Stock Incentive Plan also provides the issuance of stock awards and grant of options to purchase shares of the Company's common stock. A summary of stock option activity is as follows: Outstanding Options Number of Shares Weighted Average Exercise Price Balance at January1, 2014 $ Options granted - - Options cancelled ) Balance at June 30, 2014 - $ There were no stock option grants during the period presented. NOTE 6 – ADVANCE AGREEMENT On January 23, 2014, the Company entered into an Agreement and Plan of Merger with New Western Energy Corporation (“NWTR”).On April 1, 2014, NWTR advanced $75,000 to the Company.The significant terms of the agreement were that if the planned merger was terminated, or the merger did not occur by December 31, 2014, the Company was obligated to repay the $75,000 within 60 days of such termination, or on February 28, 2015, whichever came first.There was no interest due and payable on this advance. In May 2014, the merger was terminated by mutual consent.During the quarter ended June 30, 2014, the Company repaid $10,000 of this amount, with a balance of $65,000 remaining.The Company is in technical default on this advance agreement; however, NWTR has taken no actions to enforce collection at the date of this filing NOTE 7 – NOTE PAYABLE TO BANK Under a series of agreements with the Bank, as of December 31, 2013, we had a revolving credit facility with a maximum borrowing base of $2,018,951 through our wholly-owned subsidiary, Legend Canada. Outstanding principal under the loan initially included interest at a rate equal to the Bank’s prime rate of interest (currently 3%) plus 1%. Borrowings under the agreements are collateralized by a Fixed and Floating Charge Demand Debenture (the “Debenture”) to the Bank in the face amount of CA$25 million, to secure payment of all debts and liabilities owed by Legend Canada to the Bank. The interest rate on amounts drawn under the Debenture, as well as interest that is past due, is the prime rate, plus 7%per annum. As further collateral, Legend Canada also executed an Assignment of Book Debts on October19, 2011, that grants, transfers and assigns to the Bank a continuing and specific security interest in specific collateral of Legend Canada, including all debts, proceeds, accounts, claims, money and chooses in action which currently or in the future are owing to Legend Canada.On August 22, 2013 the Company entered into a Forbearance agreement with the Bank, which conveyed the Bank additional control over the assets of the Company, increased the interest payments to prime rate of interest plus 4%, and indicated through sale of assets or other means full repayment of the existing credit facility in full by November 29, 2013. At December 31, 2013, the Company had closed a series of asset sales in efforts to work jointly with the Bank to meet the terms of the Forbearance agreement in the fourth quarter.At December 31, 2013, $2,018,951 was outstanding. 12 On April 25, 2014, the Company received a Notice of Intention to Enforce Security from the Bank. Under the notice, the Bank states that it intends to enforce its rights against Legend Canada under the CA$6,000,000 Acknowledgement of Debt Revolving Demand Credit Agreement, dated August 15, 2011; the General Assignment of Book Debts, dated October 19, 2011; the CA$25,000,000 Fixed and Floating Charge Demand Debenture; the Pledge Agreement dated October 19, 2011; and the Negative Pledge and Undertaking dated October 19, 2011.On April 28, 2014 the Company received a Notice of Intention to Enforce Security from the Bank. Under the Company Notice, the Bank states that it intends to enforce its rights against the Company under the Letter of Guarantee, dated May 11, 2012; the General Security Agreement dated May 11, 2012; the Securities Pledge Agreement; the Subordination Agreement dated July 10, 2013; and the Set-off and Security Agreement dated July 10, 2013.The Bank claims the Company is in default under the Legend Canada Security and the Company Security agreements. The Bank has demanded payment in full of all amounts owing under the Legend Canada Security Agreements and the Company Security Agreements. The Bank claimsthat the total amount due is $1,656,857.37 plus accruing interest, costs, expenses and fees including, without limitation and attorney’s fees. Company and National Bank of Canada Mutual Release: Throughout the period ended June 30, 2014 and thereafter, we have been in discussions with the Bank to resolve this issue such that a mutually satisfactory release could be obtained.In August 2014, the Company and Bank signed a Mutual Release and Discharge.The Company paid the Bank CA$250,000 to obtain this release which stipulates, among other things, that the Bank will immediately release guaranty of the Bank’s debt by Legend US, and the Uniform Commercial Code (“UCC”) filing placed by the Bank on Legend US (the parent company guarantee). NOTE 8 – LONG TERM DEBT Long term debt includes a series of convertible notes payable to JMJ Capital which originated during 2013.Principal amounting to $27,500 plus interest at 12% was payable on June 27, 2014; principal amounting to $27,500 plus interest at 12% is repayable on September 25, 2014, and principal amounting to $27,500 plus interest at 12% is repayable on December 9, 2014. The conversion price of the notes is the lesser of $0.05 or 60% of the lowest trading price of the Company’s common stock for 25 days prior to the conversion.At June 30, 2014, and as of the date of this report, the principal and interest payments due June 27, 2014, were not made. At both June 30, 2014 and December 31, 2013, the principal balance of the notes amounted to $82,500. The debt discount associated with the beneficial conversion feature amounted to $0 and $55,004 at June 30, 2014 and December 31, 2013, respectively. NOTE 9 – CONVERTIBLE DEBT On July 10, 2013, the Company received $900,000 from issuing an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair in the amount of $1,008,000, initially convertible at a rate of $0.0561, and payable on or before December 1, 2014.On November 22, 2013, the Company received $550,000 from issuing an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair in the amount of $616,000, initially convertible at a rate of $0.0561, and payable on or before December 1, 2014.The July 10, 2013 Debenture is secured by the property in Woodson County Kansas, while the November 22, 2013 Debenture is secured by the McCune property in Crawford County Kansas. The July 10, 2013 Debenture is convertible into 17,967,914 shares of common stock.The November 22, 2013 Debenture is convertible into 10,980,392 shares of common stock. In connection with each of the Debentures, the Company issued warrants to purchase shares of common stock with an exercise price of $0.0673, subject to further adjustments.The number of warrants issued in connection with the July 10, 2013 Debenture was 19,764,706 and the number of warrants issued in connection with the November 22, 2013 Debenture was 10,098,361. On May 1, 2014, the Company received a default notice from Hillair.In its default notice, Hillair stated that the Company owed $2,111,200 plus interest under the provisions of the Debentures. On May 29, 2014,theCompanyrestructured the defaulted debt with Hillair whereby it issued an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair in the aggregate amount of $400,000, convertible at a rate of $0.01, subject to adjustments, and payable on or before April 1, 2016. In conjunction with the Debenture and in consideration of Hillair’s entering into the Debenture agreement with the Company, the Company entered into a Securities Purchase Agreement (“SPA”) with Hillair for a common stock purchase warrant to purchase 117.6 million shares of common stock, with an exercise price equal to $0.01, subject to adjustment therein. The SPA provides for additional tranches on August 31, 2014 and October 30, 2014, respectively, for $325,000 per tranche. During June 30, 2014, Hillair exercised the second debenture as the Company reached certain of its agreed upon milestones with Hillair prior to August 2014. 13 The Company entered into similar securities purchase agreements to the SPA with Hillair in July 2013 and November 2013 respectively, and issued similar 8% Original Issue Discount Senior Secured Convertible Debentures and common stock purchase warrants (together, the “July and November 2013 Agreements”), where the Company and Hillair entered into a Forbearance Agreement, executed on May 29, 2014, whereby Hillair agreed to refrain and forebear from exercising certain rights and remedies afforded under the July and November 2013 Agreements. The Company has also renegotiated the terms of the July and November 2013 Agreements pursuant to the terms and conditions contained in the Amendment Agreement, executed on May 29, 2014. Specifically, the Amendment Agreement amends and restates the 8% Original Issue Discount Senior Secured Convertible Debentures underlying the July and November 2013 Agreements and adjusts their maturity dates to August 1, 2016, amortization schedule, interest payment dates and conversion price to $0.01.Additionally, the Amendment Agreement resets the exercise price and adjusts the amount of shares underlying the common stock purchase warrants issued in connection with the July and November 2013 Agreements. Hillair and the Company have also entered into a Forbearance Agreement, on May 29, 2014, whereby Hillair shall refrain and forebear from exercising certain rights and remedies afforded under the July and November 2013 Agreements. The Company accounts for warrants and conversion features as either equity instruments or derivative liabilities depending on the specific terms of the agreements.Conversion features and warrants are accounted for as derivative financial instruments if they contain down-round protection, which preclude them from being considered indexed to the Company’s stock.The conversion feature and the warrants issued to Hillair contain such down-round protection, and were bifurcated from the host debt contract and recorded at fair value.The embedded features are subsequently adjusted to fair value at each reporting date, with the corresponding adjustment reflected as a non-operating credit / charge in the consolidated statement of operations. At both June 30, 2014 and December 31, 2013, the principal outstanding payable to Hillair amounted to $2,436,000 and $1,624,000, respectively. NOTE 10 – EMBEDDED DERIVATIVE LIABILITIES The embedded derivative liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) at June 30, 2014, and December 31, 2013 were $664,554 and $1,161,284.The gain on the embedded derivative liabilities as a result of the fair value calculation for the three months ended June 30, 2014 was $1,179,328. The embedded derivative liabilities we incurred in connection with the Convertible Debentures issued to Hillair (Note 9).The Company valued the embedded derivative liabilities using the Black Scholes option pricing model using the following assumptions: term to expiration 1 year, historical volatility 112%, risk-free interest rate 0.13%.No estimate was applied regarding the probability that the Company will issue equity securities at prices above or below the current contractual warrant exercise price and convertible debt conversion price resulting the occurrence of down-round protection. NOTE 11 – SUBSEQUENT EVENTS Company and National Bank of Canada Mutual Release: Throughout the period ended June 30, 2014 and thereafter, we have been in discussions with the Bank to resolve this issue such that a mutually satisfactory release could be obtained.In August 2014, the Company and Bank signed a Mutual Release and Discharge.The Company paid the Bank CA$250,000 to obtain this release which stipulates, among other things, that the Bank will immediately release guaranty of the Bank’s debt by Legend US, and the Uniform Commercial Code (“UCC”) filing placed by the Bank on Legend US (the parent company guarantee). Information Statement: In July 2014, the Company filed an Information Statement (Schedule 14C) with the Securities and Exchange Commission.This Information Statement was filed to increase the number of authorized shares of stock from 500 million, with a par value of $.001, to 1.1 billion, with a par value of $.001, of which one billion will be designated as common stock, and 100 million will be designated as blank check preferred stock.This Information Statement has not become effective as of this date. 14 ITEM2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States, and should be read in conjunction with our financial statements and related notes.We incorporate by reference into this Report our audited consolidated financial statements for the years ended December 31, 2013 and 2012.The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. In addition, the following discussion and analysis contains forward-looking statements that involve risks and uncertainties, including, but not limited to, those discussed in “Forward Looking Statements,” and elsewhere in this Report. The following management’s discussion and analysis is intended to assist in understanding the principal factors affecting our results of operations, liquidity, capital resources and contractual cash obligations.This discussion should be read in conjunction with our consolidated financial statements which are incorporated by reference herein, information about our business practices, significant accounting policies, risk factors, and the transactions that underlie our financial results, which are included in various parts of this filing. For ease of presentation in the following discussions of “Comparison of Results” and “Liquidity and Capital Resources”, we round dollar amounts to the nearest thousand dollars (other than average prices per barrel and per share amounts). Overview of Business We are an oil and gas exploration, development and production company.Ouroil and gas property interests are located in the United States (in the Piqua region of the State of Kansas). Our business focus is to acquire producing and non-producing oil and gas right interests and develop oil and gas properties that we own or in which we have a leasehold interest. We also anticipate pursuing the acquisition of leaseholds and sites within other geographic areas that meet our general investment guidelines and targets. The majority of our operational duties are outsourced to consultants and independent contractors, including for drilling, maintaining and operating our wells, and we maintain a limited in-house employee base. On October20, 2011, our wholly-owned subsidiary, Legend Canada completed the acquisition of the majority of the petroleum and natural gas leases, lands and facilities held by Wi2Wi, formerly International Sovereign. The assets acquired consisted of substantially all of Wi2W’s assets (which are the properties in Alberta and British Columbia described above).As of this date, Legend Canada has limited operations. Our Company was incorporated under the laws of the State of Colorado on November27, 2000 under the name “SIN Holdings, Inc.” On November29, 2010, we changed our name to Legend Oil and Gas, Ltd. Our only subsidiary is Legend Canada, which was formed in Alberta, Canada on July28, 2011 to acquire the Wi2Wi assets. Neither we nor Legend Canada are reporting issuers in any province of Canada. Results of Operations The following is a discussion of our consolidated results of operations, financial condition and capital resources.You should read this discussion in conjunction with our Consolidated Financial Statements and the Notes thereto contained elsewhere in this Form 10-Q.Comparative results of operations for the periods indicated are discussed below. 15 The following table sets forth certain of our oil and gas operating information for the three and six months ended June 30, 2014, and June 30, 2013, respectively. Three Months Ended June 30, Six Months Ended June 30, Production Data : Oil production (bbls) Average daily oil production (bbl/d) 13 48 53 Natural gas production (mcf) - Average daily natural gas production(mcf/d) - Natural gas liquids production (bbl) - 0 Average daily natural gas liquids production (bbl/d) - 3 0 4 Total BOE Total BOE/d 13 Revenue Data : Oil revenue ($) Average realized oil sales price ($/bbl) Gas revenue ($) 0 Average realized gas sales price ($/mcf) Natural gas liquids revenue ($) 0 0 Average realized natural gas liquids price ($/bbl) Operating expenses : Production expenses Average operating expenses ($/boe) Operating Margin ($/boe) Depreciation, depletion, and amortization * Oil and natural gas were combined by converting natural gas to oil equivalent on the basis of 6 mcf of gas 1 boe. Production and Revenue Revenues Three months Ended June 30, Six Months Ended June 30, Change Change Product revenues: $ $ % $ $ % Crude oil sales ) ) Natural gas sales 0 ) ) Natural gas liquids sales 0 ) 0 ) Product revenues ) ) The asset sales in Canada were the main driver for the lower oil revenues, offset by higher prices realized in the first quarter of 2014.Gas revenues were relatively flat, with the lower production volumes in Canada being offset by considerably higher pricing in 2014.Liquids revenues were also reflective of asset sales in Canada, offset by higher prices in 2014. 16 Production Three Months Ended June 30, Six Months Ended June 30, Change Change Sales Volume : % % Crude Oil(bbl) ) ) Natural Gas(mcf) 0 ) ) Natural Gas Liquids(bbl) 0 ) 0 ) Total BOE ) ) * Oil and natural gas were combined by converting natural gas to oil equivalent on the basis of 6 mcf of gas 1 boe. The decrease in oil volumes is largely due to the asset sales in Canada in third quarter of 2013.Natural gas volume decreases were due to asset sales, as well lower production in key areas in Canada such as Berwyn.The decrease in liquids is reflective of the lower natural gas production in Canada. Commodity Prices Realized Three Months Ended June 30, Six Months Ended June 30, Change Change Sales Price : $ $ % $ $ % Crude Oil($/bbl) Natural Gas($/mcf) 0 Natural Gas Liquids($/bbl) 0 0 The average price per barrel received by Legend during the second quarter of 2014 was $93.75, up from $86.48 in the same period of 2013, reflective of the prices the Company receives in the Kansas area. The natural gas prices reflect the considerably stronger gas price environment in 2014 in Canada.Liquids pricing is linked to the oil pricing environment, which leads to the increase in liquids prices.The prices we receive for our oil and natural gas production are determined by the market and heavily influence our revenue, profitability, access to capital and future rate of growth. Production Expenses Production expenses decreased to $31,404 in the three months ended June 30, 2014 as a result of the decline in Canadian activities. General and Administrative Expenses General and administrative expenses include: professional fees; management fees; travel expenses; office and administrative expenses; and marketing and SEC filing expenses. General and administrative expenses increased in the second quarter to $818,100, as compared to $393,000 for the same period in 2013.The period-to-period increase is largely due to the non-cashstock issued for services rendered. Depletion, depreciation, amortization and impairment The Company incurred $49,850 for depreciation, depletion, amortization for the three months ended June 30, 2014 ($168,000 for the same period during 2013), reflective of the lower production levels of the company.Depletion for the six months ended June 30, 2014 is $208,012 ($353,000 for the same period during 2013).The Company also incurred $429,540 in non-cash impairment charges during the three month period ended June 30, 2014, with the Canadian assets totally impaired at June 30, 2014. Accretion expense For the three months ended June 30, 2014 the Company had accretion expense of $8,549 ($14,000 in second quarter 2013) related to the Company’s asset retirement obligations.For the year to date periods, 2014 accretion is $23,223 compared to $29,000 in 2013.Accretion expense is consistent for the periods presented due to the consistent level of asset retirement obligations during the periods, other than any impairment. 17 Interest expense Interest expense was $887,853 for the three months ended June 30, 2014 ($50,000 in second quarter 2013).For the year to date periods, 2014 interest expense is $1,339,238 compared to $87,000 in 2013 for the similar period.Interest expense for the periods presented are principally the result of noncash amortization of convertible debt discounts. Net loss The Company recorded a net loss of $932,943 in second quarter of 2013 and $1,720,490 for the six months ended June 30, 2014, as compared to the net loss of $447,000 and $2,171,000 in the corresponding periods in 2013.The changes between the years are principally due to impairment of the Canadian oil and gas properties as well as interest expense as a result of the amortization of debt discounts. Liquidity and Capital Resources Liquidity We have incurred net operating losses and operating cash flow deficits over the last two years, continuing through 2014. We are in the early stages of acquisition and development of oil and gas leaseholds, and we have been funded primarily by a combination of convertible debt issuances and borrowing under loan agreements and to a lesser extent by operating cash flows, to execute on our business plan for the acquisition, exploration, development and production of oil and gas reserves. At June 30, 2014, we had cash and cash equivalents totaling approximately $486,000. In October 2011, we established a revolving demand loan with National Bank of Canada (the “Bank”) through our wholly-owned subsidiary, Legend Canada.On August 22, 2013, the Company entered into a Forbearance Agreement with the Bank, which conveyed the Bank additional control over the assets of the Company, increased the interest payments to prime rate of interest plus 4%, and indicated through sale of assets or other means full repayment of the existing credit facility in full by November 29, 2013.In addition, the Company had various conditions to adhere to, including ; (a) settlement of license liability with Alberta Energy Regulator, (b) engagement of marketing agent to facilitate the sale of Canadian properties to retire existing facility, (c) a release of various funds for operational upgrades and maintenance of select Canadian properties, (d) delinquent bank reporting to be completed and brought up to date, (e) dedication of funds from Hillair financing to Canadian facility and (f) continued and on-going monthly reporting on progress of activity within the Forbearance Agreement process.It is the Company’s belief that these conditions were met where required, with the only exception being the license liability and this due to a change in regulation allowing relief.The Company closed the sale of Boundary Lake, Wildmere, and Inga properties in connection with the Forbearance Agreement in Q4 2013 and Q1 2014 and used the proceeds to partially repay the revolving demand loan.In December 2013, the Bank elected to terminate the formal forbearance and has replaced it with a day to day effort to have the Company continue to sell assets, look for new sources of capital in order to determine the best course of action concerning the revolving demand loan. On April 25, 2014, the Company received a Notice of Intention to Enforce Security from the Bank. Under the notice, the Bank states that it intends to enforce its rights against Legend Canada under the CA$6,000,000 Acknowledgement of Debt Revolving Demand Credit Agreement, dated August 15, 2011; the General Assignment of Book Debts, dated October 19, 2011; the CA$25,000,000 Fixed and Floating Charge Demand Debenture; the Pledge Agreement dated October 19, 2011; and the Negative Pledge and Undertaking dated October 19, 2011.On April 28, 2014 the Company received a Notice of Intention to Enforce Security from the Bank. Under the Company Notice, the Bank states that it intends to enforce its rights against the Company under the Letter of Guarantee, dated May 11, 2012; the General Security Agreement dated May 11, 2012; the Securities Pledge Agreement; the Subordination Agreement dated July 10, 2013; and the Set-off and Security Agreement dated July 10, 2013.The bank claims the Company is in default under the Legend Canada Security and the Company Security agreements. The Bank has demanded payment in full of all amounts owing under the Legend Canada Security Agreements and the Company Security Agreements. The Bank claimsthat the total amount due is $1,656,857.37 plus accruing interest, costs, expenses and fees including, without limitation, attorney’s fees. During 2013, the Company issued two 8% Original Issue Discount Senior Secured Convertible Debentures to Hillair Capital Investments, L.P. (“Hillair”) payable on or before December 1, 2014.On May 1, 2014, the Company received a Notice of Event of Default from Hillair with respect to the 8% Original Issue Discount Senior Secured Convertible Debentures.Hillair states that the Company is in default under the Debentures and has demanded payment in full of all amounts owing under the Debentures. Hillair further states that the total amount due is $2,111,200 plus accruing interest. The Company is in negotiations with the Bank and Hillair in an attempt to resolve these issues.The Company may be required to sell some or all of its properties as a result of the actions by the Bank and Hillair. The Company may seek additional financing to fund operations. However, such financings may not be available and the terms of the financing may be available only on unfavorable terms. 18 The uncertainties relating to the Company’s ability to repay the obligations to the Bank and Hillair (and to execute the Company’s business plan) continue to raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that could result should the Company be unable to continue as a going concern. Any new debt or equity financing arrangements may not be available to us, or may be available only on unfavorable terms. Additionally, these alternatives could be highly dilutive to our existing shareholders, and may not provide us with sufficient funds to meet our long-term capital requirements. We have and may continue to incur substantial costs in the future in connection with raising capital to fund our business, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, which may adversely impact our financial condition. If the amount of capital we are able to raise from financing activities, together with our cash flow from operations, is not sufficient to satisfy our capital needs (even to the extent that we reduce our operations), we will be required to reduce operating costs, which could jeopardize our future strategic initiatives and business plans, and we may be required to sell some or all of our properties (which could be on unfavorable terms), seek joint ventures with one or more strategic partners, strategic acquisitions and other strategic alternatives, cease our operations, sell or merge our business, or file a petition for bankruptcy. The uncertainties relating to our ability to repay our revolving demand loan and to successfully execute our business plan, combined with the difficult financing environment, continue to raise substantial doubt about our ability to continue as a going concern. Our financial statements were prepared assuming we would continue as a going concern, which contemplates that we will continue in operation for the foreseeable future and will be able to realize assets and settle liabilities and commitments in the normal course of business. These financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that could result should we be unable to continue as a going concern. The following table summarizes our cash flows for the periods ended June 30, 2014 and June 30, 2013, respectively: For the six months ended June 30, Net cash flows from in operating activities $ ) $ Net cash flows from investing activities ) Net cash flows from financing activities ) Effect of exchange rate changes 0 Net change in cash during period $ $ Cash from Operating Activities Cash used in operating activities was $85,253 for the six months ended June 30, 2014, as compared to $188,000 in the six months ended June 30, 2013. The decrease is principally due to the decline in operations of Legend Canada. Cash from Investing Activities Cash from investing activities for the six months ended June 30, 2014 was $346,493 as compared to uses of $172,000 during the six months ended June 30, 2013.The increase is due to proceeds from the sale of the Inga Canadian asset. Cash from Financing Activities Total net cash provided by financing activities was $160,017 for the six months ended June 30, 2013, consisting of repayment of bank debt, offset by proceeds of a note payable. Total net cash from financing activities in the six months ended June 30, 2014 was $85,017, due to repayment to the Bank upon sale of the Inga Canadian property, and financing inflows of $660,758, due to the Hillair debentures. Credit Facility Currently, the Company does not have any credit facilities with available funds. 19 Planned Capital Expenditures We are in the midst of a drilling program in Kansas, using the capital received from Hillair. Off Balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM4CONTROLS AND PROCEDURES Changes in Internal Controls Over Financial Reporting There have been no changes in our internal controls over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Securities Exchange Act of 1934, as amended) that occurred during the three months ended June 30, 2014, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting, except as described below. Evaluation of Disclosure Controls and Procedures: As required by Rule 13a-15 under the Exchange Act for the period ended June 30, 2014 we have carried out an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)), and based on this evaluation our Chief Restructuring Officer and Chief Financial Officer (the “Certifying Officers”) conclude that our disclosure controls and procedures were not effective as of June 30, 2014 because of identified material weaknesses in our internal control over financial reporting as detailed below under“Material Weaknesses Identified.” 20 Management’s Report on Internal Control Over Financial Reporting: Our Certifying Officers are responsible for establishing and maintaining our disclosure controls and procedures. The Certifying Officers have designed established disclosure controls and other procedures that are designed to ensure that material information required to be disclosed by the issuer in the reports that it files or submits under the Act (15 U.S.C. 78a et seq) is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Act is accumulated and communicated to the issuer’s management, including its principal executive and principal financial officers, as appropriate to allow timely discussions regarding required disclosure is made known to them, particularly during the period in which this report was prepared. Material Weaknesses Identified: Our Certifying Officer is aware that with the limited level of operations, financial resources and availability of personnel that material weaknesses exist in the controls and procedures, particularly in the concentration of duties, lack of an audit committee and access to additional financial expertise, both within and external to the current composition of the Board of Directors. Specific weakness in internal control over financial reporting exists because of the following: Our Company is managed by a small number of individuals working out of offices in Alpharetta, GA. We do not have a large enough number of independent staff or management members to provide third party oversight in the review of our financial transactions on an ongoing basis. Our CEO/Director/President, CFO and Principal Accounting Officer is responsible for initiating activities of the Company and, currently, our outsourced accountant is responsible for reviewing, recording the financial transactions, as well as the preparation and review of financial reports, including the preparation of the 10Q’s and 10K with my oversight and direction. The electronically recorded and related physical records are maintained by the Alpharetta, GAoffice. The Company’s Board of Directors consist of one member who is also the CEO, President, CFO and Principal Accounting Officer, resulting in inadequate independent oversight of the management function as well as not having member to staff board of director committees, in particular an audit committee. The Company lacks a designated financial expert and no method of creating an effective whistleblower program. Our limited operations and business practices include complex technical accounting issues that require significant accounting and SEC reporting expertise. We do not have adequate accounting technical resources to ensure timely and accurate accounting and reporting for addressing such highly technical issues. There is a lack of independent supervisory review of accounting transactions, including the recording of general ledger journal entries, month end account reconciliations, and preparation of financial reporting. Plan for Remediation of Material Weaknesses: We have engaged two individual to serve as the Company’s Chief Restructuring Officer and Chief Financial Officer (Principal Accounting Officer), who are actively engaged in actions to resolve these deficiencies by: 1. Pursuing short term and long term funding. Initial contracts are presently under active negotiation. 2. Actively recruiting members to add to the Board of Directors, which will bring the Board up to full strength. 3. Identifying and being in active negotiation with three potential candidates to fill the positions of the Company. 4. Pursuing active projects which include operational staffing to compliment the above actions and assist the Company in meeting its goals of fully meeting the requirements imposed by Sarbanes Oxley by its annual 2014 reporting date. 5. Developing adequate internal control structures to ensure financial and accounting transactions are properly recorded and reported in our financial statements. 21 PART II - OTHER INFORMATION ITEM 1LEGAL PROCEEDINGS None. ITEM 1A RISK FACTORS No material changes. ITEM 2UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM3DEFAULTS UPON SENIOR SECURITIES None. ITEM5OTHER INFORMATION None. ITEM6EXHIBITS The exhibits listed in the accompanying index to exhibits are filed or incorporated by reference as part of this Report. Certain of the agreements filed as exhibits to this Report contain representations and warranties by the parties to the agreements that have been made solely for the benefit of the parties to the agreement. These representations and warranties: • may have been qualified by disclosures that were made to the other parties in connection with the negotiation of the agreements, which disclosures are not necessarily reflected in the agreements; • may apply standards of materiality that differ from those of a reasonable investor; and • were made only as of specified dates contained in the agreements and are subject to subsequent developments and changed circumstances. Accordingly, these representations and warranties may not describe the actual state of affairs as of the date that these representations and warranties were made or at any other time. Investors should not rely on them as statements of fact. 22 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEGEND OIL AND GAS, LTD. Dated:August 20, 2014 By: /s/ Marshall Diamond-Goldberg Marshall Diamond-Goldberg President and Chief Executive Officer (Principal Executive Officer) Dated:August 20, 2014 By: /s/ Marshall Diamond-Goldberg Marshall Diamond-Goldberg (Principal Accounting and Financial Officer) 23 EXHIBIT INDEX Exhibit No. Description Location Certification of Principal Executive Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) under the Securities Exchange Act of 1934 Filed herewith. Certification of Principal Accounting and Financial Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) under the Securities Exchange Act of 1934 Filed herewith. Certification of Principal Executive Officer and Principal Accounting and Financial Officer pursuant to Rule 13a-14(b) or 15d-14(b) under the Securities Exchange Act of 1934 and to 18 U.S.C. Section 1350 Filed herewith. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 24
